DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Claims/Remarks/IDS on 4/26/22.  Applicant’s arguments were fully considered but were not found to be persuasive.  The reference of Cohen et al. (US 9,933,957 B1), submitted in the IDS on 4/26/22, prompted the new grounds of rejections.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (hereinafter Chou) (US 2020/0201661 A1) in view of Cohen et al. (hereinafter Cohen) (US 9,933,957 B1).

Cohen was cited in the IDS on 4/26/22.  Chou was cited in a previous PTO-892.

As to claim 1, Chou teaches a method comprising: 
receiving a compute migration request, the compute migration request indicating a virtual machine, a source appliance (host computer) in which the virtual machine is currently executing, and a destination appliance (migration from a host computer to another computer) to which the virtual machine is to be moved by the requested compute migration (container synonymous with VM and container LXC1 is moved to C2) ([0039]; [0135]; [0138]-[0140]); 
determining whether performing the requested compute migration would cause the virtual machine to experience an increased remote data storage Input/Output (I/O) performance penalty as a result of moving the virtual machine to the destination appliance (Migrating based on load balancing, satisfying SLA requirements, and/or QoS parameters such as bandwidth, network latency, I/O performance, throughput, storage latency, wherein a QoS violation from a migration attempt is considered to be due to an increased performance penalty) ([0039]; [0070]; [0101]; [0150]; [0155]); and 
preventing the requested compute migration from being performed in response at least in part to a determination that the requested compute migration would cause the virtual machine to experience an increased remote data storage I/O performance penalty as a result of moving the virtual machine to the destination appliance (migration preventing occurs when the SLA/QoS requirements/parameters are not met) ([0039]; [0070]; [0101]; [0150]; [0155]).
Although Chou does not explicitly disclose the claimed term “I/O performance penalty”, one of ordinary skill in the art before the effective date of the application would be able to interpret this term, under the broadest reasonable interpretation in view of the specification, to include a violation in SLA/QoS requirements/parameters that relate to remote data storage I/O performance.  Said violation prevents VM migration from occurring.  It would have been obvious to one of ordinary skill in the art to have VM migration based on I/O penalty or SLA/QoS evaluations because it would prevent delays, congestion, latency and throughput issues and also maintaining a desired level of standards through SLA/QoS ([0004]; [0007]; [0039]). 
In addition, although Chou’s main embodiment does not teach its migration involving virtual machines, Chou also teaches an embodiment with the absence of a converged solution 300 that involves the movement (or migration) of data between multiple systems 102 (C1 to C2) in all types of virtualized environments, which could include virtual machines or containers or other substitutions of virtualized environments that are known to one of ordinary skill in the art. ([0135]; [0138]-[0140]).  
But nonetheless, Cohen explicitly teaches receiving a compute migration request, the compute migration request indicating a virtual machine (IO requests 156), a source appliance (Server 110, etc.) in which the virtual machine is currently executing, and a destination appliance (Server 110a) to which the virtual machine is to be moved (migration of VM 118 from Server 110 to Server 110a, etc.) by the requested compute migration (Abstract; Figs 7&8; col. 7, lines 46-62; col. 8, lines 50-64; col. 9, lines 10-13; col. 10, lines 3-17).
It would have been obvious to one of ordinary skill in the art before the effective date of the application that Chou’s data movement between C1 and C2 be done using virtual machine migration, as taught and suggested in Cohen.  The suggestion/motivation for doing so would have been to provide the predicted result of achieving live and non-disruptive migration with synchronization of state information (Cohen - col. 1, lines 33-42; col. 7, lines 46-62).

As to claim 2, Chou teaches wherein determining whether performing the requested compute migration would cause the virtual machine to experience an increased remote data storage I/O performance penalty as a result of moving the virtual machine to the destination appliance comprises: calculating a source remote data storage I/O performance penalty that is equal to a rate at which remote data storage I/O is performed by the virtual machine when the virtual machine is executing in the source appliance; calculating a destination remote data storage I/O performance penalty that is equal to a rate at which remote data storage I/O would be performed by the virtual machine as a result of moving the virtual machine to the destination appliance; and determining that performing the requested compute migration would cause the virtual machine to experience an increased remote data storage I/O performance penalty as a result of moving the virtual machine to the destination appliance in response at least in part to the destination remote data storage I/O performance penalty exceeding the source remote data storage I/O performance penalty (load balancing between the source and destination) ([0070]; [0007]; [0039]; [0155]).

As to claim 3, Chou teaches wherein calculating the source remote data storage I/O performance penalty includes identifying those storage volumes allocated to the virtual machine that are remote storage volumes of the virtual machine when the virtual machine is executing in the source appliance; and wherein calculating the destination remote data storage I/O performance penalty includes identifying those storage volumes allocated to the virtual machine that would be remote storage volumes of the virtual machine as a result of moving the virtual machine to the destination appliance ([0005]; [0168]).

As to claim 4, Chou teaches further comprising: monitoring I/O throughput generated by the virtual machine to each storage volume allocated to the virtual machine; wherein calculating the source remote data storage I/O performance penalty includes calculating a total amount of I/O throughput generated by the virtual machine to those storage volumes allocated to the virtual machine that are remote storage volumes of the virtual machine when the virtual machine is executing in the source appliance; and wherein calculating the destination remote data storage I/O performance penalty includes calculating a total amount of the I/O throughput generated by the virtual machine to those storage volumes allocated to the virtual machine that would be remote storage volumes of the virtual machine as a result of moving the virtual machine to the destination appliance ([0155]; [0005]; [0168]).

As to claim 7, Chou teaches further comprising: determining whether the requested compute migration is consistent with at least one policy (SLA, QoS, etc.) provided for processing compute migration requests; and determining whether the requested compute migration should be prevented responsive to determining whether the requested compute migration is consistent with the at least one policy provided for processing compute migration requests (Migrating based on load balancing, satisfying SLA requirements, and/or QoS parameters such as bandwidth, network latency, I/O performance, throughput, storage latency, wherein a QoS violation from a migration attempt is considered to be due to an increased performance penalty) ([0039]; [0070]; [0101]; [0150]; [0155]).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respects to independent claims 1, 8, and 15 (and dependent claim 2), Applicant argues that Chou does not disclose or suggest the claimed limitation of “receiving a compute migration request, the compute migration request indicating a virtual machine, a source appliance in which the virtual machine is currently executing, and a destination appliance to which the virtual machine is to be moved by the requested compute migration.”  Specifically, Chou provides a technology to be used in lieu of virtual machines, which converges storage and network functions into a single hardware solution.

In response, although Chou mainly teaches the presence of a converged solution 300 for its migration, Chou also teaches an embodiment with an absence of a converged solution 300 that involves the movement (or migration) of data between multiple systems 102 (C1 to C2) in all types of virtualized environments, which could include virtual machines or containers or other substitutions of virtualized environments that are known to one of ordinary skill in the art. ([0135]; [0138]-[0140]).  
But nonetheless, Cohen teaches receiving a compute migration request, the compute migration request indicating a virtual machine (IO requests 156), a source appliance (Server 110, etc.) in which the virtual machine is currently executing, and a destination appliance (Server 110a) to which the virtual machine is to be moved (migration of VM 118 from Server 110 to Server 110a, etc.) by the requested compute migration (Abstract; Figs 7&8; col. 7, lines 46-62; col. 8, lines 50-64; col. 9, lines 10-13; col. 10, lines 3-17).  It would have been obvious to one of ordinary skill in the art before the effective date of the application that Chou’s data movement between C1 and C2 be done using virtual machine migration, as taught and suggested in Cohen.  The suggestion/motivation for doing so would have been to provide the predicted result of achieving live and non-disruptive migration with synchronization of state information (Cohen - col. 1, lines 33-42; col. 7, lines 46-62).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neogi et al. (US 2012/0174104 A1) discloses a method for placing n-applications on m-virtualized servers to optimize application service level agreements in data center, involves computing placement of n-applications for windows taking into account of power cost and migration cost.
Li et al. (US 2015/0234617 A1) discloses a method for transferring virtual machine storage in a heterogeneous storage environment that involves copying virtual machine disk image of a virtual machine from a source storage to a destination storage.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/26/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199